Citation Nr: 1316939	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  07-17 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to February 1975.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia on behalf of the RO in Louisville, Kentucky.  Jurisdiction of the case belongs to the RO in St. Petersburg, Florida.  This case was previously before the Board in February 2011 and was remanded for additional development.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD.

2.  The preponderance of the evidence fails to establish that an acquired psychiatric disorder was present in service, that a psychosis was demonstrated to a compensable degree within a year of discharge from service, or that there is a nexus or link between an acquired psychiatric disorder and the Veteran's active service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, including PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Duty to Notify

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters, including those dated in March 2005, November 2005, and April 2007 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  The April 2007 letter provided the Veteran with notice of how VA determines disability ratings and effective dates if service connection is awarded.  Recognition is given to the fact that the notice requirements were provided to the Veteran, in full,  prior to the initial AOJ adjudication of the claim, such notice was not compliant with Pelegrini.  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the claims file.  Identified private and VA medical records are also of record.  In that regard, the Veteran reports that all his psychiatric treatment has been received through the VA health care system.  Updated records from those facilities have been obtained.  No outstanding records have been identified that have not otherwise been included with the claims file.  

Reference is made to a November 2004 VA record that indicated that the Veteran reported receiving psychiatric care in 2003 at the Martin Luther King Hospital in Los Angeles, California.  The matter was Remanded, in part, to obtain these records.  Indeed, despite numerous letters from the RO to the Veteran notifying him that he must return the supplied VA Forms (Authorization and Consent to Release Information, VA Form 21-4142), for any treatment records he wished to have VA obtain for him, no VA Form 21-4142 authorizing VA to obtain any records was submitted.  The Board finds that there has been substantial compliance with its February 2011 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

In December 2011 the Veteran underwent a VA PTSD examination that addresses the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinion obtained in this case is more than adequate as the December 2011 VA examiner provided an opinion that considered the pertinent evidence of record.  A rationale for the opinion was provided.   Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Laws and regulations

The Veteran asserts (as described in an August 2006 VA psychiatric record) that he has PTSD as a result of being shot during a period of "martial law" in the Philippines while stationed at Clark Air Base, being housed in the same building with North Vietnamese prisoners of war while undergoing drug rehabilitation, getting into an altercation with fellow servicemen over the treatment of North Vietnamese prisoners of war, being transported to Japan on an airplane that sustained an engine fire while in the air, and being spit on and cursed at upon his return to Travis Air Force Base in Fairfield, California.  He also states that he has depression as a result of his military service.

Service treatment records show that in May 1972 the Veteran was advised by his commander to undergo a psychiatric consultation due to his difficulty in getting along with others as well as his overall feeling he was not compatible with the military.  Reference was also made to his complaints of depression.  

The psychiatric interview/consultation took place in June 1972.  At that time, the Veteran denied any emotional problems.  He instead described a general dislike for the military.  He related that many of the military's rules were nonsense.  He acknowledged a past history of legal trouble and difficulty with authority figures.  His mental status evaluation was essentially normal.  There was no psychosis or organicity.  The diagnosis was "passive-aggressive personality."  A July 1972 record noted a diagnosis of "depression, situational; acute and chronic."  An August 1973 service treatment record noted that the Veteran was admitted for observation concerning amphetamines and barbiturates usage; diagnoses included amphetamine abuse and character and behavior disorder.  At the time of his service discharge in December 1974, the Veteran indicated that he had depression on the corresponding report of medical history.  The Veteran's December 1974 service discharge examination, however, noted that the Veteran's psychiatric system was normal.  His PULHES profile "S" reflected a 1.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2012); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.    38 C.F.R. § 3.304(f) (2012); see Cohen v. Brown, 10 Vet. App. 128 (1997).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

See 75 Fed. Reg. 39843  (July 13, 2010). 

For VA compensation purposes, 38 C.F.R. § 4.125 requires that all mental disorder diagnoses must conform to the Fourth Edition of the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).

Where there is a chronic disease, such as a psychosis, shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), which would include a psychosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A Veteran's "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to a 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456 (1992).  

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

At the outset, the Board notes that the Veteran does not have a current diagnosis of PTSD.  A July 2001 VA PTSD screen was negative while a later October 2004 screening was positive.  Later, in August 2006, a VA psychiatrist determined that the Veteran had a positive PTSD screen and had symptoms of PTSD that were "borderline" for meeting the diagnostic criteria for PTSD.  Emphasis is placed on the fact that a diagnosis of PTSD was not rendered at that time.  Subsequent VA treatment records document the Veteran's ongoing care for substance and alcohol dependence but do not reflect a diagnosis or counseling or treatment for PTSD., other than receiving medications for his mood.  

This evidence was nevertheless deemed sufficient to trigger VA's duty to provide the Veteran with a VA examination to determine whether or not he suffered from PTSD as a result of his active service.  During the December 2011 VA examination, the examiner specifically found that the Veteran did not meet the profile for a diagnosis of PTSD.  The negative opinion was based on a review the claims file, the interview of the Veteran, and diagnostic psychiatric testing that was performed at the time of examination.  The December 2011 VA examiner emphasized that the Veteran did not meet Criterion A, Criterion B, or Criterion C for PTSD as required in DSM-IV.  He stated that the Veteran's symptoms were better accounted for cocaine dependence.

The Board has weighed the negative evidence against the positive evidence.  In that regard, the probative value of the negative December 2011 VA examination far outweighs any potential positive finding that could be construed in the August 2006 report.  The December 2011 examination was comprehensive and included a complete review and discussion of the claims file (the Veteran's psychiatric history) and psychiatric testing.  The examiner spelled out in no uncertain terms how the Veteran failed to meet the criteria for a diagnosis of PTSD.  By contrast, the August 2006 report was far less definitive.  It did not diagnosis PTSD.  Instead, the examiner indicated that the symptoms of PTSD had been presented but were only borderline in terms of meeting the diagnostic criteria for PTSD diagnosis.

Consideration has also been given to the Veteran's assertion that he suffers from PTSD.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, psychiatric disability fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Psychiatric disorders are not the type of condition that are readily amenable to mere lay diagnosis.  The evidence shows that specific findings, to include specialized diagnostic testing, are needed to properly assess and diagnose those disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that the Veteran is competent to report symptoms of feeling depressed or anxious and recall "traumatic" event that he says occurred in service, there is no indication that the Veteran is competent to diagnose a psychiatric disorder.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating psychiatric disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.  

As such, the most competent and probative evidence of record is the December 2011 VA examination, which specifically ruled out a diagnosis of PTSD, was based on a diagnostic psychiatric examination.  Service connection for PTSD is thereby not warranted.

As for psychiatric disability other than PTSD, the Veteran has been diagnosed with various psychiatric disorders including Major depressive disorder, adjustment disorder with mixed emotions, and cocaine dependence.

The service treatment records are noticeably absent any finding of a diagnosis of a chronic psychiatric disability.  He was evaluated for behavioral and attitude problems and found to have a personality disorder.  No psychiatric disorder was identified.  The Board parenthetically notes that developmental defects, e.g., personality disorders, are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted. 38 C.F.R. § 3.303(c).

Subsequent service treatment records document some problems with substance abuse along with complaints of depression.  However, by the time he was discharged from service in December 1974, he was clinically evaluated as psychiatrically normal.  His PULHES profile "S" reflected a 1.  Thus, while there is some findings of the Veteran experiencing psychiatric problems in service, to include depression, there is no evidence of the Veteran having a chronic psychiatric disorder during his active service.  

There is also no evidence that a psychosis being demonstrated to a compensable degree within the first year of service discharge.  The first documentation of any sort of psychiatric disorder, to include substance abuse, is not shown until  2003.  Notwithstanding that a psychosis has not been diagnosed, the presumption of service connection under 38 C.F.R. § 3.309(a) would fail based on this timing.

There is also no competent medical opinion linking the Veteran's major depressive disorder or adjustment disorder to service.  The December 2011 VA examiner essentially indicated that the Veteran's psychiatric problems were not related to his military service but were related to substance abuse.  An October 2004 VA treatment record the Veteran gave a history of substance abuse usage that include having consumed alcohol at age 13, smoking "pot" at 14, snorting heroin at age 17, and using cocaine at the age of 18; personnel records reveal that the Veteran's active military service began at age 19.  

In any event, with respect to his cocaine dependence, and any other substance abuse problem, it is important to note that pursuant to 38 U.S.C.A. § 1110, "no compensation shall be paid if the disability is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs." VA regulation defines the frequent use of drugs to the point of addiction as willful misconduct, 38 C.F.R. § 3.301(c)(3)  (2012).  However, "where the use of drugs or addiction thereto results from a service-connected disability, it will not be considered of misconduct origin."  Id.

The Board has again considered the Veteran's assertion that he has an acquired psychiatric disorder that had its onset in service or is otherwise etiologically related thereto.  However, for the reasons discussed above, his opinion on this matter is not deemed competent.  It is also largely outweighed by the professional opinion rendered by the VA examiner.  

As for continuity of symptomatology since service, the Board notes that it appears that the Veteran has not been diagnosed with a psychosis or has even asserted that he has had psychotic symptoms since service.  Indeed, to the extent that such an assertion has been made, the Board's attention is drawn to the report of a March 2002 QTC examination wherein the Veteran's mental status was found to be within normal limits.  His mood and responses were appropriate.  He reported to the examiner that he had been working as an occupational therapist for several years until he injured his back while lifting a patient.  He also made no reference to psychiatric trouble when he filed an original claim for benefits in March 2001.  Had he been experiencing a chronic psychiatric disorder since service, it would have been logical for him to present such a claim at that time.  

In sum, service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


